             Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CYRIL SHEPPARD,

                               Plaintiff,
                                                                   20-CV-9405 (CM)
                       -against-
                                                                         ORDER
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated December 15, 2020, the Court dismissed this action for Plaintiff’s failure

to either pay the filing fees or submit an application to proceed in forma pauperis (“IFP) and

Prisoner Authorization. (ECF No. 5.) Plaintiff was not charged a filing fee for this action, and the

action was dismissed without prejudice to Plaintiff’s bringing his claims in a new complaint.

        On December 19, 2020, Plaintiff gave his IFP Application and Prisoner Authorization to

prison officials for mailing, and the Court received those documents on December 22, 2020.

(ECF Nos. 7-8.) Plaintiff also submitted a notice of appeal, in which he explains that his delay in

returning the IFP Application and Prisoner Authorization was due to problems at the facility

where he is incarcerated. 1 (ECF No. 9.)

                                             DISCUSSION

        “The filing of a notice of appeal is an event of jurisdictional significance – it confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects

of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58




        1
            Plaintiff also requested an extension of time to appeal, even though his appeal was not
late.
           Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 2 of 9




(1982). 2 Because Plaintiff’s appeal divests this Court of jurisdiction over the action, the Court

cannot reopen this matter while Plaintiff’s appeal of the order of dismissal is pending, even

though Plaintiff has now submitted his IFP Application and Prisoner Authorization.

       Accordingly, should Plaintiff wish to proceed with this action, he must withdraw his

appeal in the Second Circuit and notify this Court within 30 days that he has done so. If the

Court receives such notification within 30 days and regains jurisdiction to act in this matter, the

Court will reopen this case based on Plaintiff’s filing of the IFP Application and Prisoner

Authorization. 3

       Alternatively, because this action was dismissed without prejudice, nothing in this action

prevents Plaintiff from filing a new complaint, together with an IFP Application and Prisoner

Authorization, asserting the claims that he intended to raise in this matter. The Court therefore

directs the Clerk of Court to send Plaintiff a prisoner civil rights complaint form with this order.

If Plaintiff chooses to bring a new action instead of pursuing an appeal, his complaint will be

assigned a new docket number, and he should not include this docket number on the new

complaint.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, noting service on

the docket. The Court grants Plaintiff 30 days from the date of this order to withdraw his appeal

and notify this Court that he has done so. If Plaintiff notifies the Court within 30 days that he has


       2
         If a party (1) files a motion under Federal Rule of Civil Procedure 60(b) within 28 days
after judgment is entered, see Fed. R. App. P. 4(a)(4)(A)(vi), and (2) files a notice of appeal
before the district court disposes of that motion, see Fed. R. App. P. 4(a)(4)(B)(i), the notice of
appeal does not become “effective” until after the district court rules on the motion. Here,
however, Plaintiff did not submit a motion for reconsideration.
       3
        Once the Court reopens this matter, the complaint will be screened under 28 U.S.C.
§ 1915(e)(2)(B).

                                                  2
           Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 3 of 9




withdrawn the appeal, and the Court regains jurisdiction to act in this matter, the Court will

reopen this case and address his IFP Application.

         Alternatively, because this action was dismissed without prejudice and before Plaintiff

was charged any filing fees, Plaintiff can simply commence a new action asserting the same

claims. For Plaintiff’s convenience, a prisoner civil rights complaint form is attached to this

order, and the Clerk of Court is directed to include an IFP Application and Prisoner Authorization

with this order.

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
            Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 4 of 9




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)


                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 11/17/17
             Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 5 of 9




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
          Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 6 of 9




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 7 of 9




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
          Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 8 of 9




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
          Case 1:20-cv-09405-CM Document 10 Filed 01/07/21 Page 9 of 9




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
